BRIOKELL, C. J\
The original statute of non-claim, enacted in 1815, and continuing of force until the adoption of the Code of 1852, contained an exception in favor of “ debts contracted out of this State,” and of the claims of femmes covert. Clay’s Dig. 195, § 17. Tn the revision of the statutes of the Code‘ of 1852, these exceptions were omitted, and the only persons excepted from the operation of the bar of the statute were “ heirs or legatees claiming as such,” and minors or persons of unsound mind, who were allowed eighteen months after the removal of their respective disabilities for the presentment of their claims.- — Code of 1876, ■§§ 2597-8. The words of the statute are clear, unambiguous, and comprehensive. “ All claims against the estate of a deceased person must be presented within eighteen months after the same have accrued, or within eighteen months after the grant of letters testa*315mentary, or of administration; and if not presented within that time, are forever barred.”
The construction of the statute has been in harmony with the undoubted significance of its words. Every claim, or demand, existing against the testator or intestate at the time of his death, or subsequently accruing — every legal liability of either character, to which the personal representative can be made to answer, in courts of law or of equity, or which can charge the assets in his hands subject to administration — is regarded as falling within the operation and bar of the statute. Fretwell v. McLemore, 52 Ala. 124; McDowell v. Jones, 58 Ala. 25. It is the policy of the whole statutory system touching the administration of estates, that they shall be as speedily as practicable settled and distributed. The creditors have the primary right to be satisfied from the assets. But they have not a right to prolong indefinitely the settlement and distribution of the estate, keeping legatees, or next of kin, or heirs, from the enjoyment of such parts of the estate as the law may appoint them to receive. The debts-are but charges, or incumbrances upon the estate; and the same justice and sound policy in which statutes of limitation originate may well be supposed to -require, that within a limited time they should be presented to-the personal representative, that he may proceed safely in the administration, and the legatees, or next of kin, or heirs, may ascertain the extent of their interest, and that it is free from incumbrances.
The legislature having omitted the exception of debts contracted out of the State ” from the bar of the statute, the courts are powerless again to introduce it. The omission is a clear signification of the legislative will that such debts shall fall within the operation of the statute. Independent of this consideration, the rule is well settled, that general words of a statute must receive a general construction, and unless for restraining them there can be found some ground or reason in the statute itself, they are not to be restrained by arbitrary addition or retrenchment. Upon this rule rests the. rule which may be said to be inflexible, that no exception to a statute of limitation can be claimed, if it be not expressly mentioned in the statute. Howell v. Hair, 15 Ala. 194; Harwell v. Steele, 17 Ala. 372; Binford v. Binford, 22 Ala. 682; Yniestra v. Tarleton, 67 Ala. 126. Whatever may have been true in 1815, when the statute was originally enacted, and within our territorial jurisdiction there were but few citizens who had not recently migrated from other States; there would be, now, but little of reason or of justice in subjecting creditors whose debts were contracted here to the operation of the statute, and relieving creditors whose debts were contracted elsewhere. The cause *316in which the exception had its origin passed away, and the legislature deemed it proper the exception should also cease. The cause for excepting married women from the statute was the disability, under which they labored at common law, of asserting and enforcing demands to which they were entitled. The disability was removed by legislation, and the exception of their claims from the operation of the statute was abrogated.
The argument, of appellees’ counsel is addressed to the proposition, that. the-statute, of itself, is incapable of application to contracts made without the State; that it is á general statute, without a direct application to such contracts, and, not expressly mentioning them, can not be construed to include them. Such, it is said, is the construction placed upon the former statute by the Supreme Court of the United States, in Suydam v. Broadnax, 14 Peters, 67. The single question before the court in that case was, whether the judicial ascertainment of the insolvency of an estate, by the Orphan’s Court having jurisdiction, could be pleaded in abatement of a suit subsequently commenced by a creditor, a citizen of New York, in the Circuit Court of the United States; the statute in reference to insolvent estates then of force prohibiting the commencement of •such suits after the estate had been represented insolvent. There was no question before the court, touching the construction or operation of the statute of non-claim ; it was not even adverted to in the argument of counsel. The only question which the court decided, or could have decided, was, that a statute of the State, abridging the jurisdiction of its courts, could not be applied to the courts of the United States, however general may be its terms. This is apparent from the certificate ordered to the Circuit Court, which simply was, “ that the plea that the estate of the deceased is insolvent is not sufficient in law to abate the plaintiff’s action.” Whatever may be said in the -opinion touching the statute of non-claim and its operation, is mere dicta.
The established rule of law, as we understand it, is, that in regard to creditors, the administration of the assets of deceased persons is governed exclusively by the law of the place where the executor or administrator acts, and from which he derives authority. The domicile of the intestate or testator, or of the creditor, can not authorize the introduction of another law, to defeat the law of the situs of the administration. — Story’s Oonfl. Laws, § 524. The obligation of contracts, wherever made, and whether made with a citizen of" the State or of another State, can not be impaired. The citizen of another State can be denied no right, in enforcing his claims, which is granted to the citizen of the State. There can be, in the order of payment, no discrimination because of citizenship, in favor of the claims of *317tbe one, and against the other. When the obligation of the contract is not impaired — when the citizens of other States are placed upon an equality of right with our own citizens — the law of the State regulating the administration of the assets of deceased persons must govern, whatever may be the law of the domicile of the testator or intestate, or of creditors.—Smith v. Union Bank, 5 Peters, 513; McElmoyle v. Cohen, 13 Peters, 312. The statute simply requires, that the creditor shall, within a specified period, do a4 particular act, to preserve his right to subject the assets to the payment of his demand. • The failure to cío the act bars the claim from charging or incumbering the assets. There is no greater reason for the exception of debts contracted without the State, from the operation of the statute, than there would be for the exception of such debts from the statutes of limitation. There is no greater reason for reading the statute as limited in operation to debts contracted within the State, or to the debts of our own citizens, wherever they may have been contracted, than there would be for reading the statute of limitations as so confined. Neither statute is directed to the validity or obligation of contracts — each affects only remedies, and goes “ ad litis ordinationem, and not ad lit/is dicisionem, in a just judicial sense.”—Story’s Con. Laws, § 576. There could have been but one purpose in the omission from the statute of “ debts contracted out of the Stateand that purpose is, that the general words of the statute embracing them should have full operation.
A judgment of a court of law, or a decree of a court of equity, is conclusive of all the facts actually litigated and decided, and of all facts necessarily involved in the issues of the suit. It may be, that the decrees rendered in Virginia are conclusive, as against the widow and devisees, of the validity and justness of the demands preferred by the appellees; and of the same facts, it may be, they are prima facie evidence against the executor resident in this State. The validity, or justness of the debts, is not the question now involved. The question is, whether the creditors have done an act which the statute of this State declares a condition precedent to their right to charge the assets subject to administration in the courts and under the laws of this State. The question was not involved, and could not have been litigated, in the suit in which the decree in Virginia was rendered. The conclusiveness, or the estoppel of judgments or decrees, does not extend to matters which are drawn in question collaterally, or which were incidentally cognizable in the suit in which they were rendered; and it can not be extended to estop parties from litigating matters, from making defenses, of which the court could not have taken cogni-, zance, and which would not have availed them as to the termi*318nation of that suit, if of them the court had taken cognizance.
The statute requires the creditor to do an act within a specified time, to preserve his claim as a charge or incumbrance upon the estate of a deceased person. If the act be not done, whatever of justice there may be in his claim, however full may be the knowledge of the personal representative, or of heirs, or of legatees, or next of kin, en'tjiled to the secondary right to the estate, of the existence and'justice of the claim, the bar of the statute can be avoided only By the presentment to the personal representative, — the act which the statute requires.—Jones v. Lightfoot, 10 Ala. 17; Boggs v. Br. Bank Mobile, Ib. 970; Bank v. Hawkins, 12 Ala. 755; Pipkin v. Hewlett, 17 Ala. 291; McDowell v. Jones, 58 Ala. 25. The widow and devisees from the suit in Yirginia may have derived full knowledge of the existence of the claims of the appellees, and may by the decree rendered in that suit be concluded from disputing their justness. The knowledge they acquired, the estoppel of the decree, can not affect the operation of the statute regulating the administration of assets here situate, and in our courts can not open a controversy the statute intended to bar, — the liability of the assets to be charged with the payment of claims not presented.
"Whether the statute operates a bar to the claim, is the only question which was argued by counsel, and we confine our decision to it. In any view which we can take, we are constrained to the conclusion, it is a positive bar, no court obeying the statute can disregard.. The result is, the decree of the chancellor must be reversed, and a decree here rendered, dismissing the bill-at the cost of the appellees.